DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-07-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 09-30-21.
Claims 2 and 44 are amended.
Claims 1, 3-6 and 13-33 are canceled.

Election/Restrictions
Applicant's election with traverse of Group I, claims 2, 7-12 and 34-43, in the reply filed on 02-14-22 is acknowledged.  The traversal is on the ground(s): 
 Claims of Group I and Group II are all examined, therefore, search and examination of entire application could be made without serious burden. 
This is not found persuasive because 
1) Both Groups of the claims were examined before, does not mean the Groups cannot restriction thereafter.
2) This is an RCE case and since applicant amend claim 2 of Group I and claim 44 of Group II in different ways, Group II and Group I clear became a combination and a sub-combination, as clearly stated in the restriction requirement of 12-24-21; 
Applicant just ignored the reasons of restriction stated in the Restriction Requirement: 
Group I, Claims 2, 7-12 and 34-43;
Group II, Claims 44-45.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups II and I are related as combination and subcombination, the subcombination is distinct if it is not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of wherein the second substrate is substantially planar and comprises of a second plurality of substrate vias and said Redistribution layers (RDLs) and a second plurality of said one or more cavities, wherein the second plurality of said one or more cavities is formed in the second substrate having said Redistribution layers (RDLs); and the first electronic component is the same type of electronic component as compared to the second electronic component, in the subcombination claim 2 of Group I, which do not require by the combination claim 44 of Groups II; and 
Applicant also ignored the reasons given for a serious burden for the examiner if restriction were not required: 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
3) The examiner also clearly point out in the restriction requirement:
If applicant elect the combination, claim 44 of Group II, and were allowable, then the subcombination, claim 1 of Group I, will be also allowable; but not vice versa.
For example, a prior art with all the limitations of claim 44 of Group II, it can be used for rejection of claim 44 of Group II, but if it without disclose the limitations of “wherein the second substrate is substantially planar and comprises of a second plurality of substrate vias and said Redistribution layers (RDLs) and a second plurality of said one or more cavities, wherein the second plurality of said one or more cavities is formed in the second substrate having said Redistribution layers (RDLs); and the first electronic component is the same type 
The requirement is still deemed proper and is therefore made FINAL. Claims 44-45 are withdrawn from consideration as being drawn to a nonelected invention.
This application is in condition for allowance except for the presence of claims 44-45 directed to Group II, non-elected and withdrawn.  Accordingly, claims 44-45 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected withdrawn claims 44-45 (see above) for allowing the case.
For Claims 44-45:
44-45. (Canceled)

      Allowable Subject Matter	
Claims 2, 7-12 and 34-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

the first substrate is substantially planar and comprises of a first plurality of substrate vias and Redistribution layers (RDLs) and a first plurality of said one or more cavities, wherein the first plurality of said one or more cavities is formed in the first substrate having said Redistribution layers (RDLs); wherein the second substrate is substantially planar and comprises of a second plurality of substrate vias and said Redistribution layers (RDLs) and a second plurality of said one or more cavities, wherein the second plurality of said one or more cavities is formed in the second substrate having said Redistribution layers (RDLs); only the one standoff substrate is positioned between the first substrate and the second substrate, the one standoff substrate forms a clearance between the first substrate and the second substrate; and a plurality of electronic components located within the clearance and/or within said one or more cavities, wherein the first electronic component is the same type of electronic component as compared to the second electronic component, and the first plurality of said one or more cavities are both formed into the substrate surface of said first substrate.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 2 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110086461-A1 US-7894201-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848